DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 07/18/2019, 03/26/2020 and 08/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, MOLBECH ALLAN LAURSEN et al. (WO 2011131205 A1) discloses A brush arrangement (contact means 19) of a wind turbine lighting protection system, realized to provide a current path (P) from a hub to a canopy of the wind turbine, which brush arrangement comprises: a brush holder (Fig.8a,8b6) arranged to hold a brush (20) in electrical contact with a contact surface (17) at the exterior of the canopy, which contact surface is electrically connected to the hub; a bracket (27) arranged to electrically connect the brush with a mounting plate (47). 
However, neither MOLBECH ALLAN LAURSEN et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “an access 
	 Claims 2-8 are allowable based on their virtue of depending on claim 1.
	In claim 9, MOLBECH ALLAN LAURSEN et al. fails inter alia, “at least one of inspecting and replacing the brush of a brush arrangement; inserting the bracket and the brush holder through an access opening; and securing a mounting plate to the canopy front wall from within the canopy interior over the access opening”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834